IN THE SUPREME COURT OF THE STATE OF DELAWARE

SCOTT O. JOI-INSON, §
§
Defendant Below, § No. 594, 2015
Appellant, §
§ Court Below-Superior Court
v. § of the State of Delaware,
§
STATE OF DELAWARE, § Cr. ID No. 1401018261
§
Plaintiff Below, §
Appellee. §

Submitted: April 15, 2016
Decided: July 14, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 14“‘ day of July, upon consideration of the parties’ briefs and the record
below, we find it evident that the judgment of the Superior Court should be
affirmed on the basis of the Superior Court’s well-reasoned letter dated October
22, 2015. The effective date of the appellant’s sentence for Drug Dealing was May
9, 2014. The Court does not rule on the State’s request that Johnson be credited 15
days for time served at Sussex VOP Center from October 17-31, 2013.

NOW, TI-IER.EFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIR.MED.